         Case 1:17-cv-01789-DLC Document 431 Filed 09/13/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                           THE SOUTHERN DISTRICT OF NEW YORK

        SECURITIES AND EXCHANGE
        COMMISSION,
                                                             Case No. 17-CV-1789 (DLC)

                        Plaintiff,

                                v.

        LEK SECURITIES
        CORPORATION, et al.,



                        Defendants.


 DEFENDANTS PUSTELNIK, FAYYER AND AVALON’S MEMORANDUM OF LAW
     IN SUPPORT OF MOTION IN LIMINE TO PRECLUDE THE SEC FROM
 INTRODUCING EVIDENCE CONCERNING TRADING CONDUCTED THROUGH
                        LIME BROKERAGE

       Defendants Sergey Pustelnik, Nathan Fayyer, and Avalon FA Ltd. (“Defendants”)

respectfully submit this Memorandum of Law in Support of their Motion in Limine to Preclude

the SEC from introducing evidence concerning trading conducted through Lime Brokerage.

                                          ARGUMENT

       In the Joint Pre-Trial Statement, the SEC states that Gene De Maio, a FINRA official,

will testify that “FINRA observed” the alleged cross market strategy at issue in this case

occurring not only by Avalon’s traders through Lek, but also by some other entity not identified

by the SEC – but definitely not Avalon -- “through another broker-dealer, Lime Brokerage, for a

limited period of time.” Additionally, the SEC asserts that its expert Neil Pearson will testify

that revenue generated by this trading activity “through another firm” totaled over $450,000.
         Case 1:17-cv-01789-DLC Document 431 Filed 09/13/19 Page 2 of 3



Any evidence concerning whatever entity conducted trading through Lime Brokerage should be

excluded because it is irrelevant, confusing and prejudicial.

       While the SEC fails to identify the entity that performed the trading through LEK, it was

definitely not any of the remaining Defendants in this case. Moreover, there is no allegation,

much less evidence, that any of the remaining Defendant’s participated in, knew of, or most

importantly profited from any of the trading performed by the unidentified entity through Lime

Brokerage. It is apparently the SEC’s theory that some of the traders at Avalon also did some

trading through Lime Brokerage. But those traders are not defendants in this case nor is Lime

Brokerage.

       Under Rule 401, “[e]vidence is relevant when ‘it has any tendency to make a [material]

fact more or less probable than it would be without the evidence.’” United States v. White, 692

F.3d 235, 246 (2d Cir.2012), as amended (Sept. 28, 2012) (quoting Fed. R. Evid. 401) (footnote

omitted). “A material fact is one that would affect the outcome of the suit under the governing

law.” Arlio v. Lively, 474 F.3d 46, 52 (2d Cir. 2007) (quoting Beth Israel Med. Ctr. v. Horizon

Blue Cross & Blue Shield of N.J., Inc., 448 F.3d 573, 579 (2d Cir. 2006)). Irrelevant evidence is

inadmissible. Fed. R. Evid. 402.

       Under Rule 403, the Court may exclude evidence even if it is relevant where its probative

value is substantially outweighed by the risk of “unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence.”

See generally United States v. Gupta, 747 F.3d 111, 131–32 (2d Cir. 2014); Gerber v. Computer

Assocs. Int'l, Inc., 303 F.3d 126, 136 (2d Cir. 2002). Evidence is considered prejudicial if it

“involves some adverse effect ... beyond tending to prove the fact or issue that justified its




                                                      2
         Case 1:17-cv-01789-DLC Document 431 Filed 09/13/19 Page 3 of 3



admission into evidence.” Highland Capital Mgmt., L.P. v. Schneider, 551 F. Supp. 2d 173, 176–

77 (S.D.N.Y. 2008) (quoting United States v. Gelzer, 50 F.3d 1133, 1139 (2d Cir. 1995)).

       There is no basis whatsoever for any of evidence concerning trading by an unnamed non-

party done through another non-party, Lime Brokerage, to come in. Its irrelevant and will

confuse the jury and is highly prejudicial to the Defendants.

                                         CONCLUSION

       For these reasons, the Court should issue an Order granting Defendants’ Motion in limine

and precluding the SEC from introducing evidence concerning trading done through Lime

Brokerage, and granting such other and further relief as the Court deems just and proper.

Dated: September 13, 2019

                                                     Respectfully submitted,



                                                     _____________________________
                                                     James M Wines
                                                     Law Office of James M Wines
                                                     1802 Stirrup Lane
                                                     Alexandria, VA 22308
                                                     202.297.6768
                                                     winesj@wineslegal.com

                                                     Steven Barentzen
                                                     Law Office of Steven Barentzen
                                                     17 State Street, Suite 400
                                                     New York, NY 10004
                                                     Phone: (917) 476-0953
                                                     Fax: (202) 888-6268
                                                     Steven@barentzenlaw.com

                                                     Attorneys for Defendants Sergey Pustelnik,
                                                     Nathan Fayyer and Avalon FA LTD




                                                    3
